Citation Nr: 1822523	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-06 845 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent disabling for depressive disorder, not otherwise specified (NOS). 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a skin disorder, to include eczema.  

4.  Entitlement to service connection for rhinitis/sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from November 2002 to May 2003.  He died in June 2017 and the Appellant is his wife. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and March 2011 by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing conducted at the RO.  A transcript of the hearing has been associated with the record. 

In January 2014 the Board remanded the issues currently on appeal for further adjudication and development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that in the March 2011 rating decision, the Veteran was granted service connection for depressive disorder and assigned a 10 percent rating effective September 1, 2010.  The Veteran appealed the decision with respect to the assigned rating.  During the pendency of the appeal, the RO increased the Veteran's rating in a July 2015 rating decision to 50 percent disabling.  The RO again increased the Veteran's rating in a December 2017 rating decision to 70 percent disabling effective September 1, 2010.  However, where there is no clearly expressed intent to limit the appeal, the RO and Board are required to consider entitlement to all available ratings.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, such an increased rating is not a full grant of the benefit sought on appeal and the claim for a higher initial rating remains on appeal. 

The Board notes that the Appellant has indicated that the Veteran was unemployable as a result of his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Appellant's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question(in this case the mental disorders claim), regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Thus the issue of entitlement to TDIU was added to the list of claims by the Board in the January 2014 decision and remand.  In a June 2014 rating decision, the RO denied the claim for a TDIU, however in a July 2015 rating decision, the RO granted the claim for a TDIU effective February 7, 2013.  As the Appellant has not expressed a disagreement with the effective date, and as such is a full grant of the benefit sought on appeal, it is no longer before the Board.

Finally, while the Veteran and the Appellant originally claimed service connection for residuals of a right ankle injury, the Board has recharacterized the claim as entitlement to service connection for a right ankle disability to afford the Appellant the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issue of entitlement to service connection for rhinitis/sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected depressive disorder, NOS resulted in occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, anxiety, chronic sleep impairment, nightmares, mild memory loss, flattened affect, disturbances of motivation and mood, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance,  poor concentration, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  The evidence is in relative equipoise as to whether the Veteran's right ankle disability began during service and persisted until the Veteran's death.

3.  The evidence is in relative equipoise as to whether the Veteran's skin disorder to include eczema began during service and persisted until the Veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for depressive disorder, NOS have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for establishing service connection for a right ankle disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for establishing service connection for a skin disorder to include eczema, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the claims file, including the Veteran's service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of the claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the claims for a higher initial rating and service connection.  

I.  Service connection claims

The Appellant contends that the Veteran suffered from a right ankle disability and a skin disorder to include eczema which began in service and persisted until the Veteran's death.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303 (d).  Certain chronic diseases, to include arthritis and organic diseases of the nervous system, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time post service (i.e., one year in this case).  38 U.S.C. §§ 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Service connection for such disabilities may be established by showing continuity of symptomatology after discharge.  38 C.F.R.    § 3.303 (b). 

A review of the record shows no notations of ankle injuries or disabilities or skin conditions in the Veteran's service treatment records.  

Post-service treatment records reflect the Veteran's reports of foot and ankle pain.  An August 1997 treatment note reflects that an examiner found the Veteran had "foot-(arch) pain due to trauma" and indicated that he should wear tennis shoes.  A June 2009 treatment note reflects a finding of right foot palpable pedal pulses, pain with ankle joint range of motion and crepitation, and pain with palpation along the calcaneal fibular ligament and sinus tarsi.  X-rays showed extensive degenerative joint disease (DJD) of the right ankle joint with joint space narrowing and osteophytes.  The Veteran was diagnosed with ankle arthralgia.  

Furthermore, a July 2003 treatment note reflects the Veteran's complaints of a rash on his elbows.  In August 2004, the Veteran was assessed with contact dermatitis.  In 2010, the Veteran's condition was noted to be lichen simplex chronicus and eczema.  

The Veteran has alleged that he injured his ankle during a field exercise in 1983.  Specifically, he said he was running to a defensive position, when he stepped in a hole and twisted his ankle.  He reportedly received a bandage and pain medication, but continued to deal with ankle pain afterwards that prompted him to seek further treatment in 1997.  At that time, he was told his ankle and foot were swollen and his arch was falling.  He indicated that he was given pain medication and told to wear tennis shoes.  Finally, he stated that his physicians in 2009 indicated to him that his ankle pain was due to trauma.  

At the Board hearing in January 2013, the Veteran testified (again) that he injured his ankle during a field exercise in which he stepped in a pothole and twisted his ankle.  His ankle was reportedly wrapped and he was given Tylenol for the pain and swelling.  However he testified to continuing and consistent problems and was eventually diagnosed with DJD and bone spurs.  The Veteran also testified that his skin disorder or eczema began in service.  Specifically, he said he first noticed a rash in service and that he was given Benadryl and some cream for it.  He described his skin condition as constant. 


A.  Right ankle

It is not in dispute that the Veteran suffered from right ankle DJD or arthritis, as it is clearly documented in VA treatment records and June 2009 X-rays.  Furthermore, although the Veteran's STRs were silent for any complaints, treatment or diagnosis related to the right ankle, the Veteran is competent to report that he suffered continuous ankle pain since service.  Moreover, his reports in this regard have been consistent throughout his appeal and in his sworn testimony before the Board. 

Crucially, the Board finds no reason to question the veracity of his lay accounts.  Consequently, the Board finds the Veteran's statements alone are competent and credible evidence establishing continuity of right ankle arthritis symptomatology (i.e., pain) since service.  Therefore, service connection for a right ankle disability on a presumptive basis, as a chronic disease contemplated by 38 U.S.C. § 1112, is warranted.

B.  Skin disorder

The Board notes that the Veteran was diagnosed with contact dermatitis and eczema, and therefore the first element of service connection is met.  Therefore, the remaining question is whether it is related to the Veteran's service.  

Generally speaking, rashes such as dermatitis or eczema are simple disabilities that may readily be identified by lay persons without any medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Notably, it is largely evaluated based on subjective reports of pain and itching, which is wholly observable and reportable by lay persons.  Consequently, the Veteran is perfectly competent to speak to the presence, onset, and progression of his rash.  Just as above, the Board finds no reason to question the veracity of his statements and testimony-that his rash began in service and plagued him persistently since-as they have remained largely consistent throughout the appeal.  Thus, they are competent and credible evidence that the Veteran's eczema began during service and have persisted since.  Crucially, there is no contradictory medical evidence or opinions of record.  Accordingly, the Board concludes that service connection for a skin disorder on the basis that it was first incurred in service is warranted.  

In so finding, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran had a skin disorder that began during service and has persisted since, and whether symptoms of right ankle arthritis (i.e., pain) have been continuous since service.  Resolving all remaining reasonable doubt in the Appellant's favor, the Board finds that service connection for a skin disorder and a right ankle disability is warranted and the appeal in these matters must be granted.

II.  Increased rating claim

The Appellant is seeking a higher rating for the Veteran's service-connected depressive disorder NOS.  As noted above, such disability has been rated as 70 percent disabling. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Depressive disorder, NOS is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. 

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in June 2009, the amendments are not applicable.
Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran filed his claim for service connection for depressive disorder, NOS in September 2010.  The claim was granted in a March 2011 rating decision and assigned a 10 percent rating effective September 1, 2010.  The Veteran appealed with regard to the assigned rating.  As noted in the Introduction, during the pendency of the appeal, in a July 2015 rating decision, the Veteran's depressive disorder was assigned a 50 percent rating.  In a December 2017 rating decision, a 70 percent rating.  However, as previously noted, as a higher rating is still possible, the Board assumes that the Appellant is seeking a 100 percent rating. 

Post-service treatment records reflect the Veteran's reports of anxiety and depression.  A June 2008 treatment note reflects that the Veteran reported trouble sleeping which impacted his depression.  He denied homicidal or suicidal ideations.  A July 2008 note reflects that the Veteran again reported depression, and trouble sleeping.  He also noted that he isolated himself from his family.  The examiner found the Veteran to be alert and oriented.  He was calm and composed and dressed appropriately.  His speech was clear and his eye contact was good.  He denied any suicidal ideations or intent to harm.  He reported chronic pain which kept him from being active and impacted his depression.  A November 2012 treatment note reflects the Veteran's reports of nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance and poor concentration. 

In September 2010, the Veteran underwent a behavioral health evaluation.  The Veteran reported depression, anxiety and chronic pain as a result of his service.  He stated that he harbored a lot of fear and guilt with not being able to live the kind of life he should as a father, husband and man.  He stated that he lived each day in apprehension and that he could not relax.  Upon examination, the examiner noted that the Veteran was oriented to person, place, time and situation.  His mental functioning was fine and he exhibited no looseness of associations or mental confusion.  He reported audio hallucinations but no visual hallucinations.  His speech was clear but pressured and his conversation guarded.  His affect was restricted.  The examiner noted that the Veteran was anxious, hyper alert, ill at ease, and fidgety.  His mood was depressed and he reported that he had trouble sleeping.  The Veteran further reported that he was very irritable and that he often suffered from anxiety attacks.  He stated that he was not interested in doing much of anything.  The examiner opined that the Veteran experienced severe emotional distress characterized by dysphoria, brooding, negativism, agitation and anhedonia.  The examiner also found concentration and memory difficulties and noted that the Veteran was easily distracted and confused.  The examiner found that the Veteran was apathetic, socially isolated and withdrawn.  The examiner assigned a GAF score of 48. 

In January 2011 the Veteran underwent a VA mental disorder (except PTSD and eating disorders) examination.  The Veteran reported that he was depressed, frustrated, irritable and felt isolated and alone.  The Veteran as married with two children.  Upon examination, the Veteran was polite and cooperative.  His eye contact was good and he was alert and oriented to person, place, time and situation.  He did not appear to be in any acute distress and his affect was appropriate and his mood was within normal limits.  His speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  His immediate, short and long term memory appeared to be intact and his concentration was fine.  The Veteran did not exhibit suicidal or homicidal thoughts.  The examiner assigned a GAF score of 60.  

In May 2014, the Veteran underwent another VA mental disorders examination.  The examiner noted that the Veteran was diagnosed with major depressive disorder.  The examiner found that the Veteran's condition resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran noted that he was married with two children and noted that they had good family relationships but limited social interaction.  He stated that he was no longer employed and had not been since 2011.  The examiner noted that the Veteran suffered from depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran had no psychomotor retardation or agitation.  The Veteran's expressive and receptive speech was without impairment; his speech was goal directed and linear.  He exhibited no hallucinations, delusions, or other indications of psychosis.  He was oriented to person, place, time and situation and his attention, concentration, and memory were intact.  He denied suicidal and homicidal ideation, plan, or intent.  

In March 2017, the Veteran underwent an initial posttraumatic stress disorder (PTSD) disability benefits questionnaire (DBQ).  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but did note that the Veteran suffered from recurrent moderate major depressive disorder and specific phobias.  The examiner found that the Veteran's conditions caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran suffered from depression, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Throughout the appeal period, the Veteran and the Appellant submitted statements in support of the claim.  The Appellant submitted a statement whereby she noted that the Veteran suffered from a shortened attention span, increased mood swings, bouts of depression, and no genuine interest in doing family or relationship activities.  She stated that the Veteran was withdrawn and would "lay around drinking and being depressed."  She stated that the Veteran did not communicate with her or spend time with their sons.  The Veteran submitted statements whereby he noted that his entire body hurt and he could barely make himself get out of bed.  Furthermore, when he was able to get out of bed, he had to resort to sitting and drinking in order to relieve some pain and stress.  

During the January 2013 Board hearing, the Veteran through his representative indicated that his diagnosis had been changed.  He reported that he had previously been diagnosed with depressive disorder, NOS but that his doctors had changed the diagnosis to PTSD with anxiety and depression. 

Initially, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, given that it appears that the Veteran's other psychiatric symptoms overlap his depressive disorder symptoms and would be difficult to distinguish between these symptoms, in light of Mittleider, the Board will consider all of the Veteran's psychiatric symptoms as related to his service-connected depressive disorder, NOS.  

The Board further finds that the preponderance of the evidence is against a higher evaluation of 100 percent.  The Veteran was consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  The evidence of record clearly shows that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, there is no medical or lay evidence that the Veteran was a persistent danger to himself or others.  In this regard, he consistently denied suicidal or homicidal ideation.  The evidence of record further shows that the Veteran was able to maintain minimal personal hygiene.  Further, although there were some reports of memory problems, there has been no finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation, or his own name. 

Additionally, with regard to his social impairment, the evidence of record shows that, while he had a limited social life, he was able to maintain a relationship with his wife and two children.  Furthermore, a TDIU has been assigned as of February 7, 2013, in light of the determination that the Veteran's depressive disorder and other service-connected conditions caused him total occupational impairment.  However, the General Rating Formula requires total social and occupational impairment for a 100 percent rating (emphasis added).  As the Veteran's depressive disorder, NOS does not result in total social impairment, as he maintains a relationship with his wife and clearly cares about his children, a 100 percent rating under the General Rating Formula is not warranted.

Moreover, again, the Veteran's GAF scores are indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the lowest GAF score assigned by medical professionals when treating the Veteran was reflective of a 70 percent rating under the General Rating Formula.  Further, more recent GAF scores have been higher. 

In sum, the degree of depressive disorder, NOS impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment so as to warrant the next-higher 100 percent evaluation.

III.  Other considerations 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected depressive disorder, NOS; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also carefully reviewed and considered the Veteran's statements, as well as the Appellant's assertions, regarding the severity of the Veteran's depressive disorder, NOS.  The Board acknowledges that the Veteran and Appellant, in advancing this appeal, believe that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and the Appellant are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran and Appellant's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran and Appellant's claim for an initial rating in excess of 70 percent for depressive disorder, NOS.  In denying an increased rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.
ORDER

Service connection for a right ankle disability is granted. 

Service connection for a skin disorder to include eczema is granted.

A rating in excess of 70 percent for depressive disorder, NOS is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Appellant's remaining claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA opinion to determine the nature and etiology is required to decide the claim for service connection for rhinitis/sinusitis. 

The Board notes that the Veteran claimed that his rhinitis began in or was the result of his active duty service, and the Appellant has continued the Veteran's allegations.  Service treatment records in 1986 note "probable allergic rhinitis," and in February 2010 the Veteran was diagnosed with rhinitis.  However, no etiological opinion is of record.  Therefore, on remand such an opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  On remand an opinion to determine the nature and etiology of the Veteran's rhinitis should be obtained.  The electronic record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. 

The examiner is asked to opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's rhinitis had its onset during the Veteran's active duty service, or was otherwise related to such service. 

In offering such opinion, the examiner should consider the Veteran's and Appellant's statements regarding the incurrence of the Veteran's disability.  The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  Readjudicate the claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


